PER CURIAM.
Denley Earl Walters appeals the district court’s orders denying his motion for reconsideration of the denial of his motion for relief from judgment pursuant to Fed. R.Civ.P. 60(b)(5), and denying his later motion for reconsideration. We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. Walters, Nos. CR-93-190; CA-02-223-1 (M.D.N.C. filed May 9, 2002 & entered May 10, 2002; filed July 3, 2002 & entered July 5, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.